Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Information Disclosure Statement
The information disclosure statements filed on 01/30/2022 and 09/30/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Non Patent Literature Document (Korean Office Action) was not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 14-15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byeon et al. (US 2014/0092350).
Regarding claim 8, Byeon et al. (figures 1-2 and 8-9) discloses a liquid crystal display panel, comprising: 
an array substrate (SUB1); 
a color filter substrate (SUB2; see at least paragraph 0067); 
a plurality of pad structures (SPP) disposed between the array substrate and the color filter substrate; 
a display area (DA; figure 2), wherein the pad structures are correspondingly disposed on the display area; and 
a light transmissive functional area (peripheral areas around the display area); 
wherein the display area comprises a predetermined area disposed at a periphery of the light transmissive functional area, and a thickness of each of the pad structures disposed on the predetermined area gradually decreases along a direction from the predetermined area to the light transmissive functional area (from the display area to the surrounding area); and 
wherein the display area comprises a predetermined area disposed at a periphery of the light transmissive functional area, and a thickness of each of the pad structures disposed 
Regarding claim 14, Byeon et al. (figures 1-2 and 8-9) discloses wherein the display area further comprises a first display area disposed outside the predetermined area, and the pad structures on the first display area have a same thickness (SPP).
Regarding claim 15, Byeon et al. (figures 1-2 and 8-9) discloses wherein the pad structures are spaced apart from each other on the display area.
Regarding claim 17, Byeon et al. (figures 1-2 and 8-9) discloses liquid crystal display device comprising a liquid crystal display panel, wherein the liquid crystal display panel comprises: 
an array substrate (SUB1); 
a color filter substrate (SUB2; see at least paragraph 0067); 
a plurality of pad structures (SPP) disposed between the array substrate and the color filter substrate; 
a display area (DA; figure 2), wherein the pad structures are correspondingly disposed on the display area; and 
a light transmissive functional area (peripheral areas around the display area); 
wherein the display area comprises a predetermined area disposed at a periphery of the light transmissive functional area, and a thickness of each of the pad structures disposed on the predetermined area gradually decreases along a direction from the predetermined area to the light transmissive functional area (from the display area to the surrounding area); and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Byeon et al. (US 2014/0092350) in view of Lee et al. (US 2017/0075174).
Regarding claim 1, Byeon et al. (figures 1-2 and 8-9) discloses a liquid crystal display panel, comprising: 
an array substrate (SUB1); 
a color filter substrate (SUB2; see at least paragraph 0067); 
a plurality of pad structures (SPP) disposed between the array substrate and the color filter substrate; 
a display area (DA; figure 2), wherein the pad structures are correspondingly disposed on the display area; and 
a light transmissive functional area (peripheral areas around the display area); 
wherein the display area comprises a predetermined area disposed at a periphery of the light transmissive functional area, and a thickness of each of the pad structures disposed 
wherein the pad structures are spaced apart from each other on the display area.
Byeon et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Byeon et al. is silent regarding the light transmissive functional area is provided with a camera, a light sensor, or a light emitter.  Lee et al. (figures 1-2) teaches the light transmissive functional area is provided with a camera, a light sensor, or a light emitter (a camera).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the camera as taught by Lee et al. in order to achieve a display device having a camera function.  Therefore, an increase in profitability is achieved.
Regarding claim 2, Lee et al. (figures 1-2) teaches wherein the light transmissive functional area has a circular shape, the predetermined area is annular, and the predetermined area is disposed centrally with the light transmissive functional area.
Regarding claim 7, Byeon et al. (figures 1-2 and 8-9) discloses wherein the display area further comprises a first display area disposed outside the predetermined area, and the pad structures on the first display area have a same thickness (SPP).
Regarding claim 9, Byeon et al. discloses the limitations as shown in the rejection of claim 8 above.  However, Byeon et al. is silent regarding wherein the light transmissive functional area has a circular shape, the predetermined area is annular, and the predetermined area is disposed centrally with the light transmissive functional area.  Lee et al. (figures 1-2) teaches the light transmissive functional area is provided with a camera, wherein the light transmissive functional area has a circular shape, the predetermined area is annular, and the predetermined area is disposed centrally with the light transmissive functional area (a camera).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the camera as taught by Lee et al. in order to achieve a display device having a camera function.  Therefore, an increase in profitability is achieved.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Byeon et al. (US 2014/0092350) in view of Lee et al. (US 2017/0075174); further in view of Kim et al. (US 2013/0050619).
Regarding claim 3, Byeon et al. discloses the color filter layer is made of photosensitive material.  However, Byeon et al. as modified by Lee et al. is silent regarding a black matrix layer, a photoresist layer disposed on the black matrix layer, and a pad support layer disposed on the photoresist layer.  Kim et al. (figures 1-2) teaches wherein each of the pad structures comprises a black matrix layer, a photoresist layer disposed on the black matrix layer, and a pad support layer disposed on the photoresist layer (30, 60, 40, 51, 52), the black matrix layer is Kim et al. in order to affectively support the display panel.
Regarding claim 4, Kim et al. (figures 1-2) teaches wherein a width of the black matrix layer of each of the pad structures, a width of the photoresist layer, and a width of the pat support layer are sequentially decreased (30, 60, 40, 51, 52).
Regarding claim 5, Byeon et al. (figures 1-2 and 8-9) discloses wherein the black matrix layers of the pad structures have a same thickness, the photoresist layers of the pad structures have a same thickness, on the predetermined area, a thickness of the pad support layer gradually decreases along the direction of the predetermined area to the light transmissive functional area.
Regarding claim 6, Byeon et al. (figures 1-2 and 8-9) discloses wherein on the predetermined area, the thickness of the pad support layer gradually decreases according to a predetermined value along the direction of the predetermined area to the light transmissive functional area.
Claims 10-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byeon et al. (US 2014/0092350) in view of Kim et al. (US 2013/0050619).
Regarding claim 10, Byeon et al. discloses the color filter layer is made of photosensitive material.  However, Byeon et al. is silent regarding a black matrix layer, a photoresist layer disposed on the black matrix layer, and a pad support layer disposed on the photoresist layer.  Kim et al. (figures 1-2) teaches wherein each of the pad structures comprises a black matrix layer, a photoresist layer disposed on the black matrix layer, and a pad support layer disposed on the photoresist layer (30, 60, 40, 51, 52), the black matrix layer is connected to the color filter substrate, and the pad support layer is connected to the array substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad as taught by Kim et al. in order to affectively support the display panel.
Regarding claim 11, Kim et al. (figures 1-2) teaches wherein a width of the black matrix layer of each of the pad structures, a width of the photoresist layer, and a width of the pat support layer are sequentially decreased (30, 60, 40, 51, 52).
Regarding claim 12, Kim et al. (figures 1-2) teaches wherein the black matrix layers of the pad structures have a same thickness, the photoresist layers of the pad structures have a same thickness, on the predetermined area, a thickness of the pad support layer gradually decreases along the direction of the predetermined area to the light transmissive functional area.
Regarding claim 13, Kim et al. (figures 1-2) teaches wherein on the predetermined area, the thickness of the pad support layer gradually decreases according to a predetermined value along the direction of the predetermined area to the light transmissive functional area.
Regarding claim 19, Byeon et al. discloses the color filter layer is made of photosensitive material.  However, Byeon et al. is silent regarding a black matrix layer, a photoresist layer disposed on the black matrix layer, and a pad support layer disposed on the photoresist layer.  Kim et al. (figures 1-2) teaches wherein each of the pad structures comprises a black matrix layer, a photoresist layer disposed on the black matrix layer, and a pad support layer disposed on Kim et al. in order to affectively support the display panel. 
Regarding claim 20, Kim et al. (figures 1-2) teaches wherein a width of the black matrix layer of each of the pad structures, a width of the photoresist layer, and a width of the pat support layer are sequentially decreased.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Byeon et al. (US 2014/0092350) in view of Lee et al. (US 2017/0075174).
Regarding claim 16, Byeon et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Byeon et al. is silent regarding the light transmissive functional area is provided with a camera, a light sensor, or a light emitter.  Lee et al. (figures 1-2) teaches the light transmissive functional area is provided with a camera, a light sensor, or a light emitter (a camera).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the camera as taught by Lee et al. in order to achieve a display device having a camera function.  Therefore, an increase in profitability is achieved.
Regarding claim 18, Byeon et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Byeon et al. is silent regarding the light transmissive functional area is provided with a camera.  Lee et al. (figures 1-2) teaches the light transmissive functional area is provided with a camera and wherein the light transmissive functional area has a circular shape, the predetermined area is annular, and the predetermined area is disposed centrally with the light transmissive functional area (a camera).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the camera as taught by Lee et al. in order to achieve a display device having a camera function.  Therefore, an increase in profitability is achieved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871